Citation Nr: 0724313	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-32 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
botulism, to include as due to Agent Orange exposure.   
 
2.  Entitlement to service connection for a deviated nasal 
septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 16, 1966 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision 
that denied service connection for residuals of botulism, to 
include as due to Agent Orange exposure, and for a deviated 
nasal septum.  In September 2006, the veteran testified at a 
Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  Residuals of botulism were not shown in service nor are 
such currently shown.  

2.  The veteran's deviated nasal septum was not present 
during service or for many years thereafter, and was not 
caused by any incident of service.  


CONCLUSION OF LAW

1.  Residuals of botulism were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  A deviated nasal septum was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2004 letter, issued prior to the 
decision in appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claim.  A March 2006 
letter advised the veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private 
treatment records; lay statements; records from the Social 
Security Administration (SSA); and hearing testimony.  The 
veteran stated that records from his private physicians 
showing treatment following service no longer existed.  The 
record was held open for 60 days following the veteran's 
Board hearing to allow the veteran to submit additional 
evidence.  No evidence has been submitted.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
	



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and testimony; 
service medical records; post-service private treatment 
records; SSA records; and lay statements.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).



I.  Residuals of Botulism

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The veteran had active service from August 1968 to June 1970.  
His DD Form 214 indicates that he had no foreign and/or sea 
service.  

His contentions appear to be that he ingested food or drink 
which had Agent Orange in it, causing botulism at that time.  
He stated that he was paralyzed for a short period of time.  
He also appears to indicate that the tainted food or drink 
was an assassination attempt on his life.  There is no 
evidence of record that the veteran served in the Republic of 
Vietnam or credible evidence of exposure to Agent Orange 
during service.  Further, botulism is not a disorder presumed 
to be related to Agent Orange.  38 C.F.R. § 3.309.  

The veteran's service medical records do not show complaints, 
findings, or diagnoses of botulism.  A February 1968 
treatment entry noted that he had a Hong Kong flu shot the 
previous day and that he presently had vomiting and diarrhea.  
The examiner noted that the veteran's abdomen was soft and 
that his bowel sounds were hyperactive.  The impression was 
flu.  An August 1969 entry noted that the veteran had typical 
ulcer symptoms.  The impression was probable peptic disease.  
On a medical history form at the time of the veteran's June 
1970 separation examination, he checked that he did not have 
frequent indigestion or stomach, liver, or intestinal 
trouble.  He also denied a history of paralysis.  Further, 
the reviewing examiner noted that the veteran denied all 
pertinent medical or surgical history.  The June 1970 
objective separation examination report noted that the 
veteran's abdomen and viscera were normal.  

Post-service private treatment records do not show treatment 
for botulism or for any residuals of botulism.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence 
indicates no present residuals of botulism, nor any evidence 
of that disorder in service.  Thus, service connection is not 
warranted.  

The veteran has alleged that he suffered from botulism in 
service and has residuals thereof.  However, the veteran, as 
a layperson, is not competent to give a medical opinion on 
the diagnosis or etiology of a condition.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Moreover, the Board notes the evidence raises a question as 
to the credibility of the veteran's contentions.  At the time 
of the hearing, it was conceded that he has some memory 
problems.  Further, written statements from the veteran 
regarding some in-service activities are inconsistent with 
his service dates.  For example, he stated that while at 
Lackland Air Force base he was called on to handle the 
Austin, Texas sniper in the tower on the university campus.  
He stated that the siege went on for quite some time before 
he arrived, fired one shot, climbed the tower and strapped 
the shooter onto his back, then climbed back down the tower.  
The sniper shooting in Austin, Texas occurred on August 1, 
1966, several weeks prior to the veteran's entrance in 
service.  In light of the evidence as a whole, the Board 
finds the veteran's recollections as to what occurred in 
service are simply not reliable.

In summary, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran currently 
suffers from residuals of botulism, to include as due to 
Agent Orange exposure.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In the absence of evidence 
of the condition in service or presently, the claim must be 
denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


II.  Deviated Nasal Septum

The veteran contends that his nose was shattered in service, 
but that it was asymptomatic because he was clinically dead 
at the time.  However, he stated he could not recall how the 
injury occurred, maybe by falling.  He stated the injury 
caused his heart to stop and that after he was shocked, he 
jumped off the table and ran from the hospital.

The veteran's service medical records show no complaints, 
findings, or diagnoses of a deviated nasal septum or an 
injury to his nose or face.  On a medical history form at the 
time of the June 1970 separation examination, he checked that 
he had no ears, nose, throat, or sinus trouble.  He denied a 
history of head injury, heart palpitations, memory loss and 
broken bones.  The reviewing examiner noted that the veteran 
denied all pertinent medical or surgical history.  The June 
1970 objective separation examination report included a 
notation that the veteran's nose was normal.  Evaluations of 
the veteran during his period of service make no reference to 
a deviated nasal septum.  

The first post-service evidence of a deviated nasal septum is 
in June 2003, decades after the veteran's period of service.  
In this regard, a June 2003 treatment report from J. E. 
Griffin, M.D., noted that the veteran had some complaints of 
nasal obstruction and also a stuffy nose.  Dr. Griffin 
indicated that the veteran had a septal deflection with a 
large septal spur into the right side of the nose.  It was 
reported that the veteran had 3 to 4+ turbinates and that no 
pus or polyps were seen in the nose.  The impression included 
nasal obstruction from deviated nasal septum and turbinate 
hypertrophy.  

A June 2003 treatment report from A Davidson, M.D., related 
an impression that included a nasal obstruction from a 
deviated septum, and turbinate hypertrophy.  

The Board observes that the medical records do not suggest 
that the veteran's current deviated nasal septum is related 
to his period of service.  

The veteran has alleged in statements and in his testimony 
that his deviated nasal septum resulted from a shattered nose 
in service.  However, the veteran, as a layperson, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Moreover, as noted 
above, the veteran's recollections regarding events in 
service are not reliable.  The Board finds highly probative 
the service medical records making no reference to a 
shattered nose or clinical death and resuscitation.

The weight of the competent evidence demonstrates that the 
veteran's deviated nasal septum was first noted many years 
after his period of service and was not caused by any 
incident of service.  This condition was neither incurred in 
nor aggravated by service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for 
bronchitis, to include as due to mustard gas, must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  




ORDER

Service connection for residuals of botulism, to include as 
due to Agent Orange exposure, is denied.  

Service connection for a deviated nasal septum is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


